

116 HJ 103 IH: Providing for congressional disapproval of the proposed foreign military sale to the United Arab Emirates of certain defense articles and services.
U.S. House of Representatives
2020-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS2d SessionH. J. RES. 103IN THE HOUSE OF REPRESENTATIVESNovember 19, 2020Ms. Omar submitted the following joint resolution; which was referred to the Committee on Foreign AffairsJOINT RESOLUTIONProviding for congressional disapproval of the proposed foreign military sale to the United Arab Emirates of certain defense articles and services.That the following proposed foreign military sale to the United Arab Emirates is prohibited:(1)The sale of the following defense articles, including defense services and technical data, described in Transmittal No. 21–0A, submitted to Congress pursuant to section 36(b) of the Arms Export Control Act (22 U.S.C. 2776(b)) and published in the Congressional Record on November 10, 2020: the addition of five hundred (500) Sidewinder AIM–9X Block II+ (Plus) Tactical Missiles; forty (40) Sidewinder AIM–9X Block II Captive Air Training Missiles (CATMs); three (3) Sidewinder AIM–9X Block II Special Air Training Missiles (NATMS); fifty (50) Sidewinder AIM–9X Block II+ (Plus) Tactical Guidance Units; twenty-five (25) Sidewinder AIM–9X Block II CATM Guidance Units; containers; spares; support equipment and missile support; United States Government and contractor technical assistance and other related logistics support; and other associated support equipment and services with a value of $490,000,000, to a previous sale notified to Congress on March 7, 2018, by Congressional certification transmittal number 17–20 of the possible sale under section 36(b)(1) of the Arms Export Control Act of three hundred (300) AIM–9X–2 Sidewinder Block II All-Up-Round Missiles; forty (40) AIM–9X–2 Sidewinder Captive Air Training Missiles (CATMs); thirty (30) AIM–9X–2 Block II Tactical Guidance Units; fifteen (15) AIM–9X–2 CATM Units; containers; spares; support equipment and missile support; United States Government and contractor technical assistance and other related logistics support; and other associated support equipment and services.